Citation Nr: 0200883	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  01-04 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1970 
to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a 
compensable rating for the veteran's service connected 
bilateral hearing loss.  A hearing before a member of the 
Board was scheduled at the RO in September 2001, but the 
veteran failed to report.


FINDING OF FACT

The veteran's left ear hearing acuity is no worse than level 
I" and the right ear hearing acuity is no worse than level 
VIII.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.85, 4.86, Code 6100, Tables VI, VIA, 
VII (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation, in part, provides for expanded notice and 
assistance to claimants for VA benefits.  Implementing 
regulations were recently published.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The new law and implementing 
regulations apply in the instant case.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  A private audiological evaluation 
report was received, and VA audiological examinations were 
provided, including a rescheduled examination after the 
veteran failed to report for one scheduled in September 2000.  
The veteran has not indicated that any relevant medical 
records are outstanding.  The assistance provided to him has 
been all-encompassing and no further action is needed to 
satisfy VA's duty to assist the claimant.  Furthermore, the 
claimant has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, statement 
of the case, and supplemental statement of the case have 
informed him what information or evidence is necessary to 
establish entitlement to the benefit sought and what VA has 
obtained.  Where, as here, there has been substantial 
compliance with the new legislation and the implementing 
regulations, a remand for further review in light of the 
legislation and implementing regulation would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The veteran is not prejudiced by the Board 
addressing the claim based on the evidence of record.  
Bernard v. Brown, 4 Vet. App. 384 (1994).

Factual Background

Service connection for hearing loss was established based on 
findings that the veteran was exposed to acoustic trauma in 
service and had the onset of a hearing loss therein.

On an authorized audiological evaluation in September 1999, 
puretone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
60
85
100
NR (100)
86
Left
25
45
45
50
41

The puretone threshold for the right ear at 4000 Hertz is 
listed as "N/R" on the doctor's report.  For purposes of 
computing the average threshold, the highest possible value 
is assigned.  Speech audiometry revealed speech 
discrimination ability of 80 percent in the right ear and 92 
percent in the left ear.  

The veteran submitted the report of a private audiological 
evaluation in July 2000.  The examiner stated that there was 
severe high frequency sensorineural hearing loss in the right 
ear and mild to moderate loss in the left ear.  However, the 
audiometry chart tracings of puretone thresholds were not 
converted to numeric values.  The RO scheduled the veteran 
for another official audiological evaluation in September 
2000, but he did not report for the examination.

On an authorized audiological evaluation in February 2001, 
puretone thresholds, in decibels, were as follows:


HERTZ (CYCLES PER SECOND)





1000
2000
3000
4000
AVERAGE
Right
60
80
100
100
85
Left
30
40
50
55
44

Speech audiometry revealed speech discrimination ability of 
80 percent in the right ear and 92 percent in the left ear.  
The diagnosis was moderate to severe neurosensory hearing 
loss in the right ear with possible functional (non-organic) 
hearing loss overlay.  There was moderate neurosensory 
hearing loss in the left ear.



Analysis

The veteran claims that the severity of his service-connected 
bilateral hearing loss warrants a compensable rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110.  Disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

The regulatory criteria also make provisions for exceptional 
patterns of hearing impairment.  When the puretone threshold 
at each of the four specified frequencies (1,000, 2,000, 
3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or 
Table VIA is to be used, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  On both the September 1999 
and February 2001 examinations, puretone thresholds for the 
right ear exceeded 55 decibels at each specified frequency.  
Consequently, Table VIA was considered, and results in the 
assignment of a higher numeral.
Findings on the September 1999 official audiometry merit 
assignment of a level VIII hearing acuity designation for the 
right ear under Table VIA and a level I hearing acuity 
designation for the left ear under Table VI.  Applied to 
Table VII, these designations result in a 0 percent rating 
for bilateral hearing loss.

February 2001 examination findings produce a like result.  
The right ear is assigned a level VIII hearing acuity 
designation under Table VIA, while the left ear merits a 
level I hearing acuity designation under Table VI.  Again, 
these levels correlate to a noncompensable rating under Table 
VII.

The Board acknowledges the veteran's contentions regarding 
the adverse impact bilateral hearing loss has had on his 
life.  Nevertheless, hearing loss disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann at 349.

Preliminary review of the record indicates that the RO has 
not expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service, for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  The Court has held that the Board 
is precluded from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question and in fact 
is obligated  to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  

Having reviewed the record with these mandates in mind, and 
having found no evidence of such factors as frequent 
hospitalization or marked interference with employment that 
would render impractical application of regular schedular 
standards, the Board determines that there is no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

